Citation Nr: 0411130	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active service from August 1965 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  
In the October 2001 decision, the RO granted service connection 
for PTSD, and assigned a 30 percent rating for that disability.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA's duty 
to notify and assist was significantly expanded in the following 
areas.  First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA 
has a duty to inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; about the information and evidence that VA will seek to 
provide; about the information and evidence the claimant is 
expected to provide; and to request or tell the claimant to 
provide any evidence in his or her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003).  Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran has not been provided full and appropriate notice 
pursuant to the VCAA.  The correspondence sent to the veteran in 
June 2001 does not satisfy the current requirements of the VCAA 
with regard to notification.  The appellant was not informed, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R § 3.159, as to 
the full requirements for VCAA notification, including that he 
should provide any evidence in his possession that pertains to the 
claim.  

Additional development is required in order to fulfill the duty to 
assist as set forth in the VCAA.  The veteran was afforded a VA 
medical examination in July 2001.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60 and noted that the 
veteran was not being treated.  The diagnosis was panic disorder 
secondary to PTSD. 

The veteran has urged that he has had increased symptoms to 
warrant a 50 percent rating.  He cited recurrent panic attacks and 
concentration problems, which affect his job performance, as 
symptoms in excess of 30 percent.  He has been able to control his 
panic attacks only by being extremely diligent in avoiding 
situations which trigger an attack.  Triggers include being in 
small spaces and places he may not be able to readily get out of.  
He has problems in meetings at work and has been told these 
behaviors have impeded his professional and career development.  

The veteran thus contends that the July 2001 VA examination does 
not reflect the current severity of his PTSD.  Therefore, due to 
the nature of the veteran's contentions as well as the date of the 
medical examination, in order to determine whether there is 
increased symptomatology indicative of the criteria for a higher 
rating, a current examination would be helpful.  If the veteran 
has had any recent treatment for PTSD, that evidence should be 
sought.  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran appropriate notice under the VCAA 
concerning his claim for a higher rating for PTSD.  Such notice 
should 1) inform him about the information and evidence not of 
record that is necessary to substantiate the claim; 2) inform him 
about the information and evidence that VA will seek to obtain on 
his behalf; 3) inform him about the information or evidence that 
he is expected to provide; and 4) request or tell him to provide 
any evidence in his possession that pertains to the claim.

2.  Ask the veteran to identify all medical care providers that 
have recently treated him for PTSD.  Obtain all relevant records 
identified by the veteran which are not already part of the claims 
file.  

3.  Once the foregoing development has been accomplished to the 
extent possible, and the available medical records have been 
associated with the claims file, schedule the veteran for a VA 
psychiatric examination.  The claims file and a copy of this 
remand must be made available to and reviewed by the examiner 
prior to the requested examination.  The examiner should indicate 
in the report if the claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the examiner should identify 
what symptoms, if any, the veteran currently manifests or has 
manifested in the recent past that are attributable to his 
service-connected PTSD.  The examiner must conduct a detailed 
mental status examination.  The examiner must also discuss the 
effect, if any, of the veteran's PTSD on his social and industrial 
adaptability.  In so doing, the examiner is asked to address his 
or her findings in the context of the veteran's work history.  The 
examiner should assign a Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent with the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD alone, the examiner is 
asked to so state.

The examiner must provide a comprehensive report including 
complete rationales for all conclusions reached.  

4.  Review the claims folder and ensure that all of the foregoing 
development actions have been conducted and completed in full.  If 
any development is incomplete, appropriate corrective action is to 
be implemented.    

5.  Readjudicate the veteran's claim, with application of all 
appropriate laws and regulations and consideration of any 
additional information obtained as a result of this remand.  If 
the decision with respect to any of the claim remains adverse to 
the veteran, he and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





